Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application 16/993855 filed on 8/14/2020, and, further, Response to Election / Restriction Filed	01/03/2022 . Applicant  elected with traverse Group 1 including claims 1-7 for consideration.
Election/Restrictions
Applicant's election with traverse of Group 1, including claims 1-7, in the reply filed on 1/3/2022 is acknowledged. The traversal is on the ground(s) that there would not be a serious burden on the Examiner if Invention | , Invention II , and Invention IIl were considered together.
This is not found persuasive because the method in group l versus groups ll and group lll is in opposite directions and all limitations are different requiring different perspective and search based on direction., , as follows: Group 1 including claims 1-7,  deals with a method comprising: receiving, by a first wireless device from a second wireless device, at least one sidelink message comprising sidelink capability information associated with the second wireless device; transmitting, by the first wireless device to a base station, at least one uplink radio resource control message comprising the sidelink capability information associated with the second wireless device  whereas, Group ll deals with claims 8-13 are  drawn to A method comprising: receiving, by a first wireless device from a base station, configuration parameters for sidelink communication; sending, by the first wireless device to a second wireless device, at least one sidelink message comprising sidelink capability information associated with the first wireless device; and receiving, by the first wireless device from the second wireless device and based on configuration parameters of the second wireless device that are based on the sidelink capability information, at least one transport bloc, classified in CPC. H04W 8/22,. Group lll including Claims 14-20 is drawn to A method comprising: receiving, by a base station from a first wireless device, at least one uplink radio resource control message comprising sidelink capability information associated with a second wireless device: based on the sidelink capability information, determining configuration parameters for sidelink communication between the first wireless device and the second wireless device; and transmitting, to the first wireless device, the configuration parameters.
The requirement is still deemed proper and is therefore made FINAL. Non-elected claims in groups 11  
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over . Faurie et al (US 20160338095), henceforth, ‘095. )
A method comprising: 
(‘095: see claim 1,  A method, comprising: )
receiving, by a first wireless device from a second wireless device, at least one sidelink message comprising sidelink capability information associated with at least one of transmission or reception at the second wireless device;
(‘095: [0095] The process 900 may begin at step 1, where the first UE is configured for D2D transmissions. --- At step 6s, the first UE receives a resource allocation request (capability) from the second UE. [0041] The remote resource allocation capability may instruct or enable other UEs (Reads on second wireless device ) to request D2D (Device to device ) resources from the first UE. In some cases, the resource allocation configuration may include information  ( Reads on capability.of resource pool for sidelink  transmissions. [0060] At block 304, the first UE signals a resource allocation configuration  to other UEs. In some cases, a resource allocation configuration may indicate a remote resource allocation capability. The remote resource allocation capability may instruct or 
enable other UEs to request D2D resources from the first UE ( Reads on sidelink capability information associated 
with at least one of transmission or reception at the second wireless device;  [0065] the first UE can transmit a resource allocation configuration to indicate (reads on message). a remote sidelink resource allocation capability. )
 transmitting, by the first wireless device to a base station, at least one uplink radio resource control message comprising the sidelink capability information associated with at least one of transmission or reception at the second wireless device; 
(‘095:, [0095] At step 4, the first UE transmits sidelink UE information to the base station.--- At step 6s, the first UE receives a resource allocation request from the second UE. In some cases, the first UE may have entered the RRC_CONNECTED state in advance of receiving the resource allocation request. In some cases, the resource allocation request may trigger the first UE to transition into the RRC_CONNECTED state.)
receiving, by the first wireless device from the base station, configuration parameters for a transmission from sidelink communication between the first wireless device and to the second wireless device, wherein the configuration parameters for the transmission are based on the sidelink capability information associated with at least one of transmission or reception at the second wireless device; and
( ‘095: [0041] At block 204, the first UE signals a resource allocation configuration to other UEs. The resource allocation configuration may be determined by at least one of the base station and ---. In some cases, a resource allocation configuration may indicate a remote resource allocation capability. The remote resource allocation capability may instruct or enable other UEs to request D2D resources from the first UE. In some cases, the resource allocation configuration may include information of resource pool for sidelink transmissions. FIG. 4 and associated descriptions provide additional details according to an example implementation. [0095] At step 5, the first UE receives an RRC connection reconfiguration message from the base station. [0099] the base station may configure a transmission pool specific for sidelink transmissions between a first UE and other UEs connected to the first UE over a PC5 interface or a sidelink transmission link. In some cases, the first UE may be a relay UE and the other UEs are one or more remote UEs. The Configuration information of this pool may be communicated to the first UE in an RRCConnectionReconfiguration message or other RRC messages. The resources of a single pool may be shared between the first UEs and other UE(s) for their sidelink transmissions. )
 transmitting, by the first wireless device to the second wireless device and based on the configuration 

(‘095: , [0049] description may be transmitted in a Master Information Block for Sidelink (MIB-SL) message, an extension of the MIB-SL, or a new message, e.g., a System Infomration Block1 (SIB1) like message for Sidelink.0060]  the resource allocation configuration may include information that describes the resource pool for sidelink transmissions. [0074] TRP for a time resource pattern (TRP). K.sub.TRP represents a number of allocated subframes within a configured number of subframes. [0128]  The selection of the TRP may take into account the scheduling timing of the downlink RLC PDUs over the Uu interface and the processing time of the relay UE, e.g., receiving and decoding downlink transport blocks and transmitting them over sidelink, for minimizing the latency at the relay UE.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘095. In view of GUO ( US 20200022089), henceforth, ‘089. And, further, in view of FEHRENBACH THOMAS et al (WO 20180202798 ), henceforth, ‘798.
For claim 2, 095 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitations, which are disclosed by  ‘089, as follows:
receiving, by the first wireless device from the base station, a radio resource control information request message for the sidelink capability information associated with at least one of transmission or reception at the second wireless device,---.  
(‘089:. [0203] In some embodiments, a serving gNB can request a UE to report the CSI (channel state information) of one or more than one sidelinks to the gNB. The CSI of sidelink can be CQI, RI and/or PMI as described in embodiments in the present disclosure. The serving gNB can send a request to a first UE through higher layer signaling (for example RRC or MAC-CE message) and/or physical layer signaling (for example one DCI format) to request the first UE to report the sidelink CSI information of sidelink connection between the first UE and another UE.
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘089 with those of ‘095 for the advantage of  power control of a sidelink .
 ‘095 in view of ’89 does not disclose following limitation, which is disclosed by ‘798, as follows: wherein 

(‘798:: page 58, lines 18-23, start operation to become a group relay and/or platoon manager after having sent a request to the base station to become a group/platoon manager wait for a RRC response message (e.g. RRC Reconfiguration message) to provide the configuration of sidelink operation (e.g. resources to transmit a sidelink synchronization signal, sidelink broadcast channel, sidelink discovery or V2V messages, sidelink shared channel)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘798 with those of ‘095 in view of ‘089 for the advantage of  power control of a sidelink 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over ‘095. In view of ‘089. And, further, in view of Wu et al (US 20200359445), henceforth, ‘445.
For claim 3, 095 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitations, which are disclosed by  ‘445, as follows:
transmitting, by the first wireless device to the second wireless device, a sidelink information request message for the sidelink capability information, wherein the receiving the at least one sidelink message is based on the sidelink information request message.  
(‘445:. [0092]  the first UE 115-e may transmit a RRC message to the second UE 115-f, such as a connection request message (e.g. an RRC_SL_SETUP_REQ message) that may include a UE capability, --- The second UE 115-f may transmit a response RRC message to the first UE 115-e based on, for example, an evaluation of the connection request message received,)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘445 with those of ‘095 in view of ‘089 for the advantage of  power control of a sidelink .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘095. In view of ‘089. And, further, in view of NGUYEN et al (US 20190159150), henceforth, ‘150.
For claim 4, 095 discloses all limitations of subject matter, as applied to preceding claim 1, with the 

wherein the sidelink capability information associated with at least one of transmission or reception at the second wireless device indicates at least one of:  whether a multiple carrier sidelink operation is supported; a sidelink radio access technology; an available band; whether an unlicensed spectrum is supported; or a supported modulation coding scheme (MCS).  
(‘150:. [0064]  0064] At block 415, the method may include determining a subset of synchronization carriers from the set of synchronization carriers based on identification of the one or more frequency carriers used to establish communication between the first UE and the one or more second UEs.. ,)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘445 with those of ‘095 in view of ‘089 for the advantage of  power control of a sidelink.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘095. In view of ‘089. And, further, in view of Nam; et al (US 20190150164), henceforth, ‘164.
For claim 7, 095 discloses all limitations of subject matter, as applied to preceding claim 1, with the 
exception of following limitations, which are disclosed by  ‘164, as follows:
receiving, by the first wireless device from the second wireless device, a response to the at least one transport block. (‘164:. 0120] The first wireless device 305 may then transmit or receive redundancy versions of the transport block 340 based on the determined RV sequence. In the depicted example, the first wireless device 305 may transmit RVs of a transport block to the second wireless device 310. The second wireless  device 310  may provide feedback 345 in response to receiving the redundancy versions of 
the transport block at 340.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitation of ‘164 with those of ‘095 in view of ‘089 for the advantage of  power control of a sidelink

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

wherein the at least one uplink radio resource control message comprises capability information associated with the second wireless device, and wherein the capability information associated with the second wireless device is different from capability information associated with the first wireless device.  
As recited by claim 6;
wherein the sidelink capability information associated with at least one of transmission or reception at the second wireless device comprises a synchronization reference source of the second wireless device, and wherein the configuration parameters for sidelink communication the transmission from the first wireless device and to the second wireless device are based on the sidelink capability information and the synchronization reference source. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AMINAKA et al (US 20180035278 ) discloses A radio access network node (21) detects an event that triggers an occurrence of sidelink communication (103) including at least one of direct discovery and direct communication. In response to detection of the event, the radio access network node (21) acquires location information of at least one of a plurality of radio terminals (1) that participate in the sidelink communication. It is thus, for example, possible to contribute to improving sidelink communication including direct discovery and direct communication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170.  The examiner can normally be reached on telework.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor SriLakshmi can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR
 
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/              Primary Examiner, Art Unit 2647